Title: To Thomas Jefferson from John Pemberton, 16 July 1791
From: Pemberton, John
To: Jefferson, Thomas



Esteemed Friend
7th month. 16th. 1791.

I send the Books thou paid for 2 months past. They are not in such good order as I could have wished. They suffered while in the Bookseller’s hands—that if thou does not approve of them, I cannot insist on thy taking them.


6 vol; Plutarch’s lives Greek.
}
2.10.—


 7 vol; do …………… Latin.


Thy friend,

John Pemberton



I have not as yet received any reply to the Letter I wrote my Brother Isaac Zane respecting the Other books thou pointed out from the Catalogue.

